      PROMISSORY NOTE       Exhibit 10.1

 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$5,000,000.00
08-04-2011
07-31-2012
7657418442-34
 
11080107029
K0096
 
References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***" has been omitted due to text length limitations.

 

Borrower: Rocky Mountain Chocolate Factory, Inc.    Lender: Wells Fargo Bank,
National Association     265 Turner Drive   Durango Main     Durango, CO
81303      200 West College Drive         Durango, CO 81301  

--------------------------------------------------------------------------------

Principal Amount: $5,000,000.00
 
Date of Note: August 4, 2011

 
PROMISE TO PAY. Rocky Mountain Chocolate Factory, Inc. ("Borrower") promises to
pay to Wells Fargo Bank, National Association ("Lender"), or order, in lawful
money of the United States of America, the principal amount of Five Million &
00/100 Dollars ($5,000,000.00) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance. Interest
shall be calculated from the date of each advance until repayment of each
advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 31, 2012. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning August 31, 2011, with all subsequent interest payments
to be due on the last day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; and then to any late charges. Borrower will pay
Lender at Lender's address shown above or at such other place as Lender may
designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the floating rate equal to
the Prime Rate set from time to time by Lender that serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans and is set by Lender in its sole discretion. If
the Index becomes unavailable during the term of this loan, Lender may designate
a substitute index after notifying Borrower. Lender will tell Borrower the
current Index rate upon Borrower's request. The interest rate change will not
occur more often than each time the Index changes. Interest will accrue on the
outstanding principal balance of the Note at an interest rate equal to the sum
of the Index and the Margin, subject to any floor or ceiling rate that may
apply. Each change in the Index shall become effective on the date each Prime
Rate change is announced within Lender. Lender may reamortize payments as
described in the Note or from time to time in Lender's discretion to take into
account changes in the interest rate. If payments are intended to amortize
principal and interest, the reamortization may adjust the payment amount to an
amount which would cause the Note to be fully paid over the intended
amortization period of the Note in approximately equal successive payments.
Reamortization will not change the Note's maturity date. If Lender fails for any
reason to timely or properly adjust the interest rate or payment amount,
Borrower shall notify Lender of the oversight, and Lender may retroactively
adjust the interest rate to correct the oversight and/or reamortize and adjust
the payment amount at any subsequent time as may be necessary. In no event shall
Lender's failure to properly adjust the interest rate or payment amount result
in a forgiveness of any portion of the indebtedness. The "initial rate" is the
rate which Borrower and Lender agree shall be the initial rate of the Note, and
the "Index currently" is the Index amount upon which said initial rate is based;
they do not necessarily reflect the Index in effect on the date of the Note. The
"Margin" is the amount shown in the sentence below, stated as "<margin>
percentage points over the Index". If the margin value is stated as "<margin>
percentage points under the index", then the Margin is that value expressed as a
negative number. If the sentence states "using a rate equal to the Index", then
the Margin is zero. Borrower understands that Lender may make loans based on
other rates as well. The Index currently is 3.250% per annum. Interest on the
unpaid principal balance of this Note will be calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using a rate of 0.500 percentage points
under the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 5.000%. NOTICE:
Under no circumstances will the interest rate on this Note be less than 5.000%
per annum or more than the maximum rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: Wells
Fargo Bank, National Association, Attn: Commercial Loan Research Department, MAC
# T7422-012, PO Box 659713 San Antonio, TX 78265.
LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $15.00,
whichever is greater.
INTEREST AFTER DEFAULT. Upon default, at Lender's option, and if permitted by
applicable law, Lender may add any unpaid accrued interest to principal and such
sum will bear interest therefrom until paid at the rate provided in this Note
(including any increased rate). Upon default, the interest rate on this Note
shall be increased by adding an additional 4.000 percentage point margin
("Default Rate Margin"). The Default Rate Margin shall also apply to each
succeeding interest rate change that would have applied had there been no
default. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
 
 

--------------------------------------------------------------------------------

 

    PROMISSORY NOTE     Loan No:  7657418442-34   (Continued)  
Page 2

--------------------------------------------------------------------------------

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes, subject to any limits under applicable
law, Lender's attorneys' fees and Lender's legal expenses, whether or not there
is a lawsuit, including without limitation attorneys' fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Colorado.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or by an
authorized person. Lender may, but need not, require that all oral requests be
confirmed in writing. All communications, instructions, or directions by
telephone or otherwise to Lender are to be directed to Lender's office shown
above. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower's accounts with Lender. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.
PAYMENT DUE DATE DEFERRAL. Payment invoices will be sent on a date (the "billing
date") which is prior to each payment due date. If this Note is booked near or
after the billing date for the first scheduled payment, Lender may, in it’s sole
discretion, defer each scheduled payment date and/or the maturity date by one or
more months.
FINANCIAL STATEMENTS. Borrower agrees to provide to Lender, upon request,
financial statements prepared in a manner and form acceptable to Lender, and
copies of such tax returns and other financial information and statements as may
be requested by Lender. Each financial statement shall give a full and complete
picture of Borrower's financial condition as of the statement's date, with
ownership accurately reflected, and shall be signed and dated or otherwise
authenticated to Lender's satisfaction. Borrower shall also furnish such
information regarding Borrower or the Collateral or the use of loan proceeds as
may be requested by Lender. Borrower warrants that all financial statements and
information provided to Lender are and will be accurate, correct and complete.
Borrower will permit Lender to examine or audit Borrower's books, accounts, and
records, including any records in the possession of a third party, at any
reasonable time upon request, at no cost to Lender. Such financial statements
and other financial information shall be signed and dated by Borrower, and by
any other party preparing such financial statements or otherwise authenticated
to Lender's satisfaction.
EXTENSION AND RENEWAL. Lender may, at Lender's discretion, renew or extend this
Note by written notice to Borrower. Such renewal or extension will be effective
as of the maturity date of this Note, and may be conditioned among other things
on modification of Borrower's obligations hereunder, including but not limited
to a decrease in the amount available under this Note, an increase in the
interest rate applicable to this Note and/or payment of a fee for such renewal
or extension Borrower will be deemed to have accepted the terms of such
extensions and renewals if Borrower does not deliver to Lender written rejection
of such renewal or extension within 10 days following the date of the written
notice of such changes, or if Borrower draws additional funds following receipt
of such notice. After any renewal or extension of Borrower's obligations under
this Note, the term "maturity date" as used in this Note will mean the new
maturity date set forth in the written notice of extension or renewal of this
Note. The Note may be modified, extended and renewed repeatedly in this manner.
 
 
 

--------------------------------------------------------------------------------

 

    PROMISSORY NOTE    
Loan No:  7657418442-34
  (Continued)  
Page 3

--------------------------------------------------------------------------------

LINE ADVANCES. Notwithstanding anything to the contrary, requests for advances
communicated to any office of Lender by any person believed by Lender in good
faith to be authorized to make the request, whether written, verbal, telephonic
or electronic, may be acted upon by Lender, and Borrower will be liable for sums
advanced by Lender pursuant to such request. Such requests for advances shall be
deemed authorized by Borrower, and Lender shall not be liable for such advances
made in good faith, and with respect to advances deposited to the credit of any
deposit account of Borrower, such advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. Borrower agrees to
indemnify and hold Lender harmless from and against all damages, liabilities,
costs and expenses (including attorney's fees) arising out of any claim by
Borrower or any third party against Lender in connection with Lender's
performance of transfers as described above.
CREDIT BUREAU INQUIRIES. The parties hereto, and each individual signing below
in a representative capacity, agree that Lender may obtain business and/or
personal credit reports and tax returns on each of them in their individual
capacities.
APPLICATION OF PAYMENTS. Notwithstanding the application of payment provided in
the Payment section of this Note, unless otherwise agreed, all sums received
from Borrower may be applied to interest, fees, principal, or any other amounts
due to Lender in any order at Lender's sole discretion. If a final payment
amount is set out in the Payment section of this Note, Borrower understands that
it is an estimate, and that the actual final payment amount will depend upon
when payments are received and other factors.ADDITIONAL EVENTS OF DEFAULT. In
addition to the Events of Default described above, the following shall be an
Event of Default, if applicable: (i) any change in ownership of an aggregate of
twenty-five percent (25%) or more of the common stock, members’ equity or other
ownership interest in Borrower, (ii) the withdrawal, resignation or expulsion of
any one or more of the general partners in Borrower with an aggregate ownership
interest in Borrower of twenty-five percent (25%) or more, or (iii) any of the
preceding events occurs with respect to any general partner of Borrower or
guarantor of any indebtedness of Borrower under this Note.
DEFAULT RATE. At Lender's option and without prior notice, upon default or at
any time during the pendency of any event of default under the Note or any
related loan documents, Lender may impose a default rate of interest (the
"Default Rate") equal to the pre-default interest rate plus four percent per
annum, not to exceed the maximum lawful rate. If the pre-default rate is a
floating or adjustable rate based upon an Index, it will continue to float or
adjust on the same periodic schedule, and the Default Rate will be a variable
rate per annum equal to the applicable Index plus the pre-default margin plus
four percent, not to exceed the maximum lawful rate. The Default Rate shall
remain in effect until the default has been cured and that fact has been
communicated to and confirmed by Lender. Lender may, from time to time in its
discretion, adjust or reamortize payments to take into account changes in the
interest rate.  Lender shall give written notice to Borrower of Lender's
imposition of the Default Rate, except that if the Note is not paid at maturity,
Lender may impose the Default Rate from the maturity date to the date paid in
full without notice. Lender's imposition of the Default Rate shall not
constitute an election of remedies or otherwise limit Lender's rights concerning
other remedies available to Lender as a result of the occurrence of an event of
default. In the event of a conflict between the provisions of this paragraph and
any other provision of the Note or any related agreement, the provisions of this
paragraph shall control. If a default rate is prohibited by applicable law, then
the pre-default rate (including periodic rate adjustments for floating or
adjustable rates) shall continue to apply after default or maturity.
FURTHER ASSURANCES. The parties hereto agree to do all things deemed necessary
by Lender in order to fully document the loan evidenced by this Note and any
related agreements, and will fully cooperate concerning the execution and
delivery of security agreements, stock powers, instructions and/or other
documents pertaining to any collateral intended to secure the Indebtedness. The
undersigned agree to assist in the cure of any defects in the execution,
delivery or substance of the Note and related agreements, and in the creation
and perfection of any liens, security interests or other collateral rights
securing the Note. Borrower further agrees to pay Lender immediately upon demand
the full amount of all charges, costs and expenses (to include fees paid to
third parties) expended or incurred by Lender to monitor Lender's interest in
any real property pledged as collateral for this Note, including without
limitation all costs of appraisals.
CONSENT TO SELL LOAN. The parties hereto agree: (a) Lender may sell or transfer
all or part of this loan to one or more purchasers, whether related or unrelated
to Lender; (b) Lender may provide to any purchaser, or potential purchaser, any
information or knowledge Lender may have about the parties or about any other
matter relating to this loan obligation, and the parties waive any rights to
privacy it may have with respect to such matters; (c) the purchaser of a loan
will be considered its absolute owner and will have all the rights granted under
the loan documents or agreements governing the sale of the loan; and (d) the
purchaser of a loan may enforce its interests irrespective of any claims or
defenses that the parties may have against Lender.
FACSIMILE AND COUNTERPART. This document may be signed in any number of separate
copies, each of which shall be effective as an original, but all of which taken
together shall constitute a single document. An electronic transmission or other
facsimile of this document or any related document shall be deemed an original
and shall be admissible as evidence of the document and the signer's execution.
SECURITY INTEREST AND RIGHT OF SETOFF. In addition to all liens upon and rights
of setoff arising by law, Borrower pledges and grants to Lender as security for
Borrower's indebtedness and obligations under the Note (excluding any consumer
obligations subject to the Federal Truth In Lending Act) a security interest and
lien upon all monies, securities, securities accounts, brokerage accounts,
deposit accounts and other property of Borrower now or hereafter in the
possession of or on deposit with Lender or any Wells Fargo Affiliate, whether
held in a general or special account or for safekeeping or otherwise, excluding
however all IRA and Keogh accounts. No security interest, lien or right of
setoff will be deemed to have been waived by any act or conduct on the part of
Lender, or by any neglect to exercise such right, or by any delay in so doing,
and every right of setoff, lien and security interest will continue in full
force and effect until specifically waived or released by Lender in writing.
LOAN FEE AUTHORIZATION. Borrower shall pay to Lender any and all fees as
specified in the "Disbursement Request and Authorization" executed by Borrower
in connection with this Note. Such fees are non-refundable and shall be due and
payable in full immediately upon Borrower's execution of this Note.
TRADE FINANCE SUBFEATURE. Borrower shall have available a Letter of Credit
Subfeature and a Foreign Exchange Subfeature as described in this section, in a
total amount not to exceed the available principal amount of the line of credit
evidenced by this Note.
 
 
 

--------------------------------------------------------------------------------

 

    PROMISSORY NOTE     Loan No:  7657418442-34   (Continued)  
Page 4

--------------------------------------------------------------------------------

A. Letters of Credit Subfeature. As a subfeature of this Note, Lender may from
time to time issue or cause to be issued by a Wells Fargo Affiliate (such Lender
or Wells Fargo Affiliate being referred to herein as the "Issuer") for your
account, commercial and/or standby letters of credit (each individually, a
"Letter of Credit" and collectively "Letters of Credit"); provided however, that
the form and substance of each Letter of Credit shall be subject to approval by
the Issuer in its sole discretion. Each Letter of Credit shall be issued for a
term designated by Borrower; provided however, that no Letter of Credit shall
have an expiration subsequent to the maturity of the Note unless otherwise
agreed to by Issuer and Lender. Each Letter of Credit shall be subject to the
terms and conditions of a Letter of Credit Agreement and related documents, if
any, required by Issuer in connection with the issuance of such Letter of Credit
(each individually a "Letter of Credit Agreement" and collectively, the "Letter
of Credit Agreements"). Each draft paid by Issuer under a Letter of Credit and
reimbursed by Lender shall be paid with an advance under the Note and shall be
repaid by Borrower in accordance with the terms and conditions of the Note
applicable to such advances; provided however, that if advances under the Note
are not available, for any reason whatsoever, at the time any amount is paid by
Lender, then the full amount of such advance shall be immediately due and
payable, together with interest thereon, from the date such amount is paid by
Issuer or Lender to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Note. In such event, Borrower
agrees that Issuer or Lender, at Issuer's or Lender's sole discretion, may debit
Borrower's deposit account(s) with Lender or a Wells Fargo Affiliate for the
amount of any such draft. Upon the issuance of an amendment to a Letter of
Credit, upon the reimbursement by Lender of a draft under any Letter of Credit,
and otherwise as agreed by Borrower and Issuer pursuant to the Letter of Credit
Agreements, Borrower shall pay to Issuer or Lender fees determined in accordance
with Issuer's/Lender's standard fees and charges at such time.
B. Foreign Exchange Subfeature. As a subfeature of this Note, Lender or a Wells
Fargo Affiliate (such Lender or Wells Fargo Affiliate being referred to herein
as the "Exchanger") may, in its sole discretion, from time to time up to and
including the maturity date of the Note, enter into foreign exchange
transactions for the account of Borrower for the purchase and/or sale, or
options on the purchase and/or sale, by Borrower of the currency of the United
States and of foreign countries. Each foreign exchange transaction entered into
between the Exchanger and Borrower shall be subject to the terms and conditions
of the foreign exchange master agreement, the form and substance of which must
be acceptable to the Exchanger in all respects in its sole discretion.
Notwithstanding the foregoing, the Exchanger is not obligated to enter into any
foreign exchange transactions with Borrower.
C. Subfeature Limits. The amount available for drawing under all Letters of
Credit, plus the amount drawn under the Letters of Credit but not yet
reimbursed, plus 120% of the amount of all outstanding foreign exchange
contracts, shall be reserved under the Note and shall not be available for Note
advances. The amount available for drawing under all Letters of Credit, plus the
amount drawn under such letters of credit but not yet reimbursed, plus 120% of
the amount of all outstanding foreign exchange contracts, plus the principal
amounts of any advances outstanding under the Note, shall not at any time exceed
the principal amount of the Note, unless allowed by Lender at Lender's full
discretion. Any excess amount shall be fully due and payable immediately without
notice. As used herein, Wells Fargo Affiliate means any present or future
subsidiary of Wells Fargo & Company, any subsidiary thereof, and any successors
of such financial service companies.
ARBITRATION AGREEMENT. Arbitration - Binding Arbitration. Lender and each party
to this agreement hereby agree, upon demand by any party, to submit any Dispute
to binding arbitration in accordance with the terms of this Arbitration Program.
A "Dispute" shall include any dispute, claim or controversy of any kind, whether
in contract or in tort, legal or equitable, now existing or hereafter arising,
relating in any way to any aspect of this agreement, or any related agreement
incorporating this Arbitration Program (the "Documents"), or any renewal,
extension, modification or refinancing of any indebtedness or obligation
relating thereto, including without limitation, their negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination.
DISPUTES SUBMITTED TO ARBITRATION ARE NOT RESOLVED IN COURT BY A JUDGE OR JURY.
TO THE EXTENT ALLOWED BY APPLICABLE LAW, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTE
ARBITRATED PURSUANT TO THIS ARBITRATION PROGRAM.
A. Governing Rules. Any arbitration proceeding will (i) be governed by the
Federal Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the documents between the parties;
and (ii) be conducted by the American Arbitration Association ("AAA"), or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs, in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes are referred to herein, as
applicable, as the "Rules"). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Arbitration proceedings hereunder shall be conducted at a location mutually
agreeable to the parties, or if they cannot agree, then at a location selected
by the AAA in the state of the applicable substantive law primarily governing
the Note. Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any Dispute. Arbitration may be
demanded at any time, and may be compelled by summary proceedings in Court. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief. The
arbitrator shall award all costs and expenses of the arbitration proceeding.
Nothing contained herein shall be deemed to be a waiver by any party that is a
bank of the protections afforded to it under 12 U.S.C. Section 91 or any similar
applicable state law.
B. No Waiver of Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (i) foreclose against real
or personal property collateral; (ii) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. This exclusion does not constitute a waiver of
the right or obligation of any party to submit any Dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.
 
 
 

--------------------------------------------------------------------------------

 

    PROMISSORY NOTE     Loan No:  7657418442-34   (Continued)  
Page 5

--------------------------------------------------------------------------------

C. Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any Dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. Every arbitrator must be a
neutral practicing attorney or a retired member of the state or federal
judiciary, in either case with a minimum of ten years experience in the
substantive law applicable to the subject matter of the Dispute. The arbitrator
will determine whether or not an issue is arbitratable and will give effect to
the statutes of limitation in determining any claim. In any arbitration
proceeding the arbitrator will decide (by documents only or with a hearing at
the arbitrator's discretion) any pre-hearing motions which are similar to
motions to dismiss for failure to state a claim or motions for summary
adjudication. The arbitrator shall resolve all Disputes in accordance with the
applicable substantive law and may grant any remedy or relief that a court of
such state could order or grant within the scope hereof and such ancillary
relief as is necessary to make effective any award. The arbitrator shall also
have the power to award recovery of all costs and fees, to impose sanctions and
to take such other action as the arbitrator deems necessary to the same extent a
judge could pursuant to the Federal Rules of Civil Procedure, the applicable
state rules of civil procedure, or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.
D. Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the Dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.
E. Class Proceedings and Consolidations. No party shall be entitled to join or
consolidate disputes by or against others who are not parties to this agreement
or related Documents in any arbitration, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.
F. Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the Dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a Dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
Dispute shall control. This arbitration provision shall survive the repayment of
the Note and the termination, amendment or expiration of any of the Documents or
any relationship between the parties.
G. Real Property Collateral. Notwithstanding anything herein to the contrary, no
Dispute shall be submitted to arbitration if the Dispute concerns indebtedness
secured directly or indirectly, in whole or in part, by any real property and
the Dispute is governed by the laws of California, Idaho, Montana, Nevada, South
Dakota or Utah, unless any conditions for arbitration that may be set forth in
the mortgage or deed of trust are satisfied; if any such Disputes are not
referred to arbitration, then any provision in such mortgage or deed of trust
providing for referral of Disputes to a referee or master under the laws of
California or Utah shall be applicable to such Disputes.
H.  State Specific Provisions.
If Delaware or Pennsylvania law governs the Dispute, the following provision is
included:
Confession of Judgment. Notwithstanding anything herein to the contrary, the
arbitration requirement does not limit or preclude the right of Lender to
confess judgment pursuant to a warrant of attorney provision set forth in the
Note or Related Documents. No party shall have the right to demand binding
arbitration of any claim, dispute or controversy seeking to (i) strike-off or
open a judgment obtained by confession pursuant to a warrant of attorney
contained in the Note or Related Documents, or (ii) challenge the waiver of a
right to prior notice and a hearing before judgment is entered, or after
judgment is entered, but before execution upon the judgment. Any claims,
disputes or controversies challenging the confession of judgment shall be
commenced and prosecuted in accordance with the procedures set forth, and in the
forum specified by the applicable state rules of civil procedure or other
applicable law.
If Virginia law governs the Dispute, the following provision is included:
Confession of Judgment. The arbitration requirement does not limit or preclude
the right of Lender to confess judgment pursuant to a warrant of attorney
provision set forth in the Note or Related Documents. No party shall have the
right to demand binding arbitration of any claim, dispute or controversy seeking
to (i) strike-off or open a judgment obtained by confession pursuant to a
warrant of attorney contained in the Note or Related Documents, (ii) challenge
the waiver of a right to prior notice and a hearing before judgment is entered,
or after judgment is entered, but before execution upon the judgment. Any
claims, disputes or controversies challenging the confession of judgment shall
be commenced and prosecuted in accordance with the procedures set forth, and in
the forum specified by the applicable state rules of civil procedure or other
applicable law.
 
ADDITIONAL PROVISION FOR FINANCIAL DERIVATIVES. However, if any financial
derivative is provided by Lender with respect to this Note, the following rules
apply: (a) if a floating to fixed interest rate swap (whether documented by an
ISDA Master Agreement or a Rate Management Agreement) is currently effective,
the Floor Rate shall not apply, unless the interest rate swap is documented
pursuant to an ISDA Master Agreement and contains an embedded floor; and (b) if
a rate cap is currently effective, the Floor Rate shall apply.
 
ELECTRONIC TRANSMISSION OF DOCUMENTS. Lender may, in its sole discretion, rely
upon any document, report, agreement or other communication ("Document") you
send by email, facsimile or other electronic means, treating the Document as
genuine and authorized to the same extent as if it was an original document
executed by you or your authorized representative. Lender may from time to time
in its sole discretion reject any such electronic Document and require a signed
original, or require you to provide acceptable authentication of any such
Document before accepting or relying on same. You understand and acknowledge
that there is a risk that Documents sent by electronic means may be viewed or
received be unauthorized persons, and you agree that by sending Documents by
electronic means, you shall be deemed to have accepted this risk and the
consequences of any such unauthorized disclosure.
COMMUNITY PROPERTY. In addition to the rights of Lender under any applicable
community property laws, any Borrower who has an interest in community property
under applicable law acknowledges and agrees that his/her obligation as borrower
is incurred in the interest of and to benefit the marital community (or domestic
partnership, if applicable), and expressly agrees that recourse may be had
against his or her separate property and his or her rights in community property
and community assets for all of his or her obligations to Lender, in addition to
any other property that may be subject to rights of Lender.
 
 

--------------------------------------------------------------------------------

 

    PROMISSORY NOTE     Loan No:  7657418442-34   (Continued)  
Page 6

--------------------------------------------------------------------------------

ADDITIONAL EVENTS OF DEFAULT. In addition to the Events of Default described
herein, the following shall be an Event of Default if applicable: (i) Borrower
or Guarantor fails to comply with any terms or conditions of any agreement with
Lender or any Wells Fargo Affiliate; or (ii) Borrower or Guarantor revoke or
dispute the validity of any of its liabilities or obligations under the
Agreement, or any Related Documents or any other agreement with Lender or any
Wells Fargo Affiliate. For purposes of this provision Wells Fargo Affiliate
shall mean Wells Fargo & Company and any present or future subsidiary of Wells
Fargo & Company.
 
PRIOR NOTE. This Note is given in renewal, extension and/or modification of, and
not in satisfaction of, that certain promissory note dated July 31, 2010 in the
original amount of $5,000,000.00.
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 
ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
 


By:
/s/ Bryan Merryman
    Bryan Merryman, CFO/COO of Rocky Mountain Chocolate Factory, Inc.  